1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11       SUSAN TROUT,                                    Case No.: CV 19-660-DMG (GJSx)
12                       Plaintiff,                      ORDER DISMISSING ENTIRE
                                                         ACTION WITH PREJUDICE
13            v.                                         [62]
14       TIME INC. SEVERANCE PLAN FOR
         REGULAR EMPLOYEES
15       (AMENDED AND RESTATED
         EFFECTIVE 14 SEPTEMBER 1,
16       2017), TIME INC., 15 MEREDITH
         CORPORATION; and Does 1-5,
17       inclusive,
18                       Defendants.
19
20            The parties having stipulated, and good cause appearing:
21            1. The above-captioned action is hereby dismissed with prejudice in its entirety
22                 as to all parties and all claims and causes of action.
23            2. All parties shall bear their own costs and attorney’s fees except as the parties
24                 have otherwise separately agreed.
25
         DATED: November 5, 2019                 _______________________________
26
                                                 DOLLY M. GEE
27                                               UNITED STATES DISTRICT JUDGE
28
     5                                              1.
